 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   ESTATE OF SERGIO MANUEL                            Case No. 1:18 -cv-00866-DAD-SAB
     VALDOVINOS, et al.,
11                                                      ORDER CONTINUING ,MANDATORY
                    Plaintiffs,                         SCHEDULING CONFERENCE
12
            v.                                          (ECF No. 32)
13
     CITY OF MADERA, et al.,
14
                    Defendants.
15

16

17          On June 17, 2019, a notice was filed indicating that the parties had reached a settlement

18 in this matter, however, the settlement is contingent upon the approval of a settlement and

19 compromise of minor’s claim in a companion action. The motion for approval of settlement and
20 compromise of minor’s claim is set to be heard on July 16, 2019.

21          Accordingly, IT IS HEREBY ORDERED that the mandatory scheduling conference set

22 for July 9, 2019, is CONTINUED to October 29, 2019 at 10:00 a.m. in Courtroom 9.

23
     IT IS SO ORDERED.
24

25 Dated:     June 18, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                    1
